Exhibit 10.03
(SYMANTEC LOGO) [f53037f5303700.gif]
FY10 Long Term Incentive Plan
(LTIP)
This Long Term Incentive Plan (“LTIP”) of Symantec Corporation (“Symantec” or
the “Company”) is effective as of April 4, 2009. The Board of Directors reserves
the right to alter or cancel all or any portion of the LTIP for any reason at
any time

          Symantec Corporation   Proprietary and Confidential   1

 



--------------------------------------------------------------------------------



 



FY10 Long Term Incentive Plan

     
Purpose:
  Provide critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals
and ensure retention of key executives of the Company.
 
   
Amount:
  LTIP target cash payments (“LTIP Payments”) will be determined and approved by
the Compensation Committee of the Company’s Board of Directors (the
“Committee”), with input from the President and Chief Executive Officer. LTIP
Payments will be determined and paid based on the actual achievement of the
performance metrics set forth below against the target performance metrics under
the LTIP through the Company’s fiscal year ending April 2, 2010 in which Target
LTIP Awards are granted under this LTIP (the “(Performance Period”). LTIP
Payments will be subject to applicable payroll taxes and withholdings.
 
   
Eligibility:
  Participants shall be at levels of senior vice president or above, and shall
be recommended for eligibility by the President and Chief Executive Officer and
approved by the Committee prior to the end of the Performance Period
(individually, a “Participant” and, collectively, the “Participants”).
Participants must be in an eligible position for at least 60 days before the end
of the Performance Period. Employees hired or promoted into an eligible position
with less than 60 days remaining in the Performance Period will not be eligible
for an LTIP Payment. The calculation of the LTIP Payment for a Participant that
becomes eligible during the Performance Period will be pro-rated based on the
number of days the Participant is in an eligible position during the Performance
Period.
 
   
Payment timing:
  The long-term incentive will be measured at the end of the Performance Period
and paid following the last day of the second (2nd) fiscal year following the
end of the Performance Period (the “Payment Date”). Any payment due under this
LTIP is at the sole discretion of the Committee. A Participant must be a regular
status employee of the Company on the Payment Date. A Participant who terminates
his or her employment with the Company before the Payment Date will not be
eligible to receive the LTIP Payment or any prorated portion thereof except as
set forth below.
 
   
Performance metric:
  The Company’s Operating Cash Flow achievement for the Performance Period
against target Operating Cash Flow for the Performance Period will be used to
determine the eligibility for an LTIP Payment. “Operating Cash Flow” is
determined based on the Company’s budgeted cash flow and is equal to the
operating cash flow that is communicated to public investors via filings with
the Securities and Exchange Commission.
 
   
Achievement Schedule:
  A 100% LTIP Payment will be paid to the Participant if 100% of budgeted
Operating Cash Flow is attained with respect to the Performance Period (the
“Target LTIP Award”). The Target LTIP Awards shall be set forth on a schedule
approved by the Committee within 90 days of the beginning of the Performance
Period. A Participant is eligible for 25% of the Target LTIP Award if at least
85% of budgeted Operating Cash Flow is attained with respect to the Performance
Period and for 200% of the Target LTIP Award if at least 120% of budgeted
Operating Cash Flow is attained with respect to the Performance Period.
Achievement of budgeted Operating Cash Flow between 85% and 200% will be
prorated. Achievement of budgeted Operating Cash Flow shall be certified by the
Committee (“Certification”) following the end of the Performance Period and
prior to the Payment Date.
 
   
Death and Disability:
  If a Participant dies or terminates employment as a result of a permanent and
total disability after the last day of the Performance Period, the Participant
shall be entitled to

          Symantec Corporation   Proprietary and Confidential   2





--------------------------------------------------------------------------------



 



     
 
  payment of the LTIP Payment otherwise payable to the Participant on the
Payment Date, prorated based on the number of full calendar months that
Participant has been employed by the Company between the first (1st) day of the
Performance Period and the termination event as soon as practicable following
the later of Certification or the Participant’s death or permanent and total
disability.
 
   
Leave of Absence:
  In the event a Participant takes a leave of absence from the Company after the
end of the Performance Period and prior to the Payment Date, the type of leave
and time away from the Company may be taken into consideration for a prorated
LTIP Payment at the discretion of the Committee.
 
   
Exchange Rates:
  Neither LTIP Payments nor Operating Cash Flow will be adjusted for any
fluctuating currency exchange rates.
 
   
Adjustments:
  In the event of an accretive event, such as a stock buyback, or other events
that might
 
  have an effect on the Operating Cash Flow, such as acquisition or purchase of
products or technology, the Committee may at its discretion adjust the Operating
Cash Flow to reflect the potential impact upon the Company’s financial
performance consistent with generally accepted accounting principals and
Accounting Principles Board Opinion No. 30.
 
   
Change of Control:
  In the event of a Change of Control of the Company (as defined in the
Company’s 2004 Equity Incentive Plan) (i) all unpaid LTIP Payments for the
Performance Period (where the Performance Period has been completed and
Certification has occurred prior to the Change of Control) and (ii) all Target
LTIP Awards for the Performance Period (where the Performance Period has not
been completed and Certification has not occurred prior to the Change of
Control) whether or not 100% budgeted Operating Cash Flow has been attained for
such Performance Period, shall be paid in full on the Change of Control.
 
   
LTIP Provisions:
  This Plan is adopted under the Symantec Senior Executive Incentive Plan as
amended and restated as of September 22, 2008 and approved by Symantec’s
stockholders on September 22, 2008.
 
   
 
  Participation in the LTIP does not guarantee participation in other or future
incentive plans. LTIP structures and participation will be determined on a
year-to-year basis.
 
   
 
  The Company’s Board of Directors reserves the right to alter or cancel all or
any portion of the LTIP for any reason at any time. The LTIP shall be
administered by the Committee and the Committee shall have all powers and
discretion necessary or appropriate to administer and interpret the LTIP.
 
   
 
  The Company’s Board of Directors reserves the right to modify or amend this
LTIP or a Target LTIP Award under this LTIP with regard to Company performance
in light of events outside the control of management and/or Participant.
 
   
Section 409A:
  LTIP Payments shall be payable solely from the general assets of the Company.
All LTIP Payments shall be paid to a Participant within two and one-half (2 1/2)
months following the end of the Company’s fiscal year in which the Payment Date
occurs.
 
   
Restatement of Financial Results:
  If the Company’s financial statements are the subject of a restatement due to
error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of excess incentive cash
compensation paid under the LTIP to Participant for the Performance Period. For
purposes of this LTIP, excess incentive cash compensation means the positive
difference, if any, between (i) the LTIP Payment paid to the Participant and
(ii) the LTIP Payment that would have been made to the Participant had the
Operating Cash Flow been calculated based on the Company’s financial statements
as restated. The Company will not be required to award Participant

          Symantec Corporation   Proprietary and Confidential   3





--------------------------------------------------------------------------------



 



     
 
  an additional LTIP Payment should the restated financial statements result in
a higher LTIP Payment.
 
   
No Employment Rights:
  A Participant’s employment with the Company shall be as an “at will” employee.
Nothing in the LTIP shall either confer upon any Participant the right to
continue in the employ of the Company or interfere with or restrict in any way
the rights of the Company to discharge or change the terms of employment (or of
any employment agreement) of any Participant at any time for any reason
whatsoever, with or without cause.
 
   
Governing Law:
  This LTIP shall be governed by the laws of the State of California.

          Symantec Corporation   Proprietary and Confidential   4

